Citation Nr: 1605559	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-40 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for myositis of the lumbar paravertebral muscles, traumatic, chronic (low back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the San Jose, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The results of an April 2015 VA examination appear to be internally inconsistent.  Specifically, the examiner initially noted that the Veteran experienced pain on examination but found the pain did not result in or cause functional loss, but later in the examination report, the examiner noted that the Veteran's pain significantly limited functional ability with repeated use over a period of time and during flare-ups.  Consequently, further development is necessary to determine the current severity of the Veteran's service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The examiner should specifically note if the Veteran has functional loss due to back pain and, if so, at which point in the range of motion the functional limitation occurs.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

